Citation Nr: 0202119	
Decision Date: 03/06/02    Archive Date: 03/15/02

DOCKET NO.  00-19 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for left groin 
neuralgia with nerve entrapment, currently evaluated as 10 
percent disabling.


REPRESENTATION

Veteran represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran served on active duty from March 1989 to March 
1999.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a March 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas which denied the veteran's claim 
of entitlement to a disability rating in excess of 10 percent 
for his service-connected left groin neuralgia with nerve 
entrapment, to include on an extraschedular basis.

The Board notes that a RO rating decision dated July 27, 1999 
denied the veteran's claim of entitlement to service 
connection for a right inguinal hernia as not well-grounded.  
That issue is not currently on appeal.  The Veterans Claims 
Assistance Act of 2000, which was effective on November 9, 
2000, eliminated the requirement in law that a service 
connection claim be "well-grounded".  That statute also 
provided that, with regard to claims denied by VA as not 
well-grounded between July 14, 1999 and the date of 
enactment, November 9, 2000, the claimant may request that 
the claim be readjudicated as if the denial had not been 
made.  Such a request for readjudication may be made until 2 
years after the date of enactment, or by November 9, 2002.  
See Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 (2000) 
[codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2001)].  The Board refers the matter of the veteran's claim 
for service connection for a right inguinal hernia to the RO.  

In October 2001, the veteran appeared and testified at a 
personal hearing before the undersigned Board Member at the 
RO.  A transcript of that hearing has been associated with 
the veteran's VA claims folder.



FINDINGS OF FACT

1.  Left groin neuralgia with nerve entrapment is manifested 
by subjective complaints of pain without objective clinical 
findings of nerve, muscle or other abnormality. 

2.  Neither an exceptional nor unusual disability picture has 
been presented so as to render impractical the application of 
the regular schedular standards.


CONCLUSIONS OF LAW

1.  A schedular disability evaluation in excess of 10 percent 
for left groin neuralgia with nerve entrapment secondary to 
postoperative left inguinal hernia repair is not warranted.  
38 U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. §§ 4.124a, 
Diagnostic Code 8530 (2001).  

2.  An extraschedular disability rating is not warranted.  38 
C.F.R. § 3.321(b) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to a disability evaluation 
in excess of 10 percent for left groin neuralgia with nerve 
entrapment secondary to postoperative left inguinal hernia 
repair, which is currently evaluated as 10 percent disabling 
under 38 C.F.R. § 4.124a, Diagnostic Code 8530 (2001).  


Pertinent Law and Regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(a), 4.1 
(2001).

Specific schedular criteria

The veteran's left groin neuralgia with nerve entrapment has 
been rated as analogous to paralysis of the ilio-inguinal 
nerve.  See 38 C.F.R. § 4.20 (2001).  Under the provisions of 
Diagnostic Code 8530, severe to complete paralysis of the 
ilio-inguinal nerve warrants a maximum schedular evaluation 
of 10 percent.

Extraschedular consideration

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2001).


Standard of review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the appellant.  
See 38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. §§ 3.102, 
4.3 (2001).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), it was observed that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on 
its merits, the preponderance of the evidence must be against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Factual Background

It is essential in the evaluation of a service-connected 
disability that the disability be viewed in relationship to 
its history.  See 38 C.F.R. § 4.1 (2001); Peyton v. 
Derwinski, 1 Vet. App. 282, 287 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, however, the present level 
of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The veteran's service medical records reveal that in May 1998 
he underwent a prefix hernioplasty to repair a direct left 
inguinal hernia.  Several weeks later, he complained that he 
still had abdominal pain; an abdominal ultrasound showed no 
sonographic evidence of a soft tissue abnormality in the left 
inguinal region.  

In July 1998, a service department general surgeon noted 
that, during surgery, care was taken to stay away from the 
nerve which had been identified and, before closure, the 
nerve was kept out of harm's way.  The surgeon reported that 
he had seen the veteran performing his duty as a gate guard 
without difficulty or limping.  He found no reason why the 
veteran was still having pain, which was only subjective, as 
far as the surgeon could tell.  Later that month, the surgeon 
noted that a possible explanation for the veteran's 
continuing complaint of discomfort in the left inguinal area 
was that fibrous tissues were growing into the Marlex mesh 
and plug placed during surgery and a little movement by the 
veteran would stretch the healing fibrous tissue and cause 
the discomfort.  In August 1998, the surgeon noted that the 
veteran had a very low threshold for pain; he advised the 
veteran that further exploration of the area would result in 
more scar tissue.

In October 1998, the veteran was seen for a complaint of 
intermittent testicular tenderness to the left scrotal area.  
On genital examination, palpation revealed tenderness to the 
upper left scrotal sac.  The assessment was epididymitis.

In January 1999, while he was still on active duty, the 
veteran saw a private surgeon for evaluation of a possible 
right inguinal hernia.  At that time, he gave a history of a 
left inguinal hernia repair in May 1998 and of left groin 
pain ever since then.  The veteran stated that the pain would 
occasionally shoot into his left testicle and left upper 
thigh.  On physical examination of the left groin, there was 
a well-healed scar with no evidence of a left inguinal 
hernia.  The pertinent impression was probable 
left groin neuralgia secondary to nerve entrapment, post 
inguinal hernia repair.

At a pre-separation VA examination in February 1999, the 
veteran complained of episodes of a sharp, shocking, 
electric-like pain which occurred in the left testicle and up 
into the left inguinal wound area, along the spermatic cord 
course.  The veteran stated that these episodes occurred 
maybe once a day and lasted for 15-20 minutes; it seemed to 
be precipitated at times by exercise but could occur at 
complete rest.  He also complained of some numbness just 
beneath the scar and in the upper inner aspect of the left 
thigh.  On examination, the veteran walked with a cane and 
had an inconsistent limp.  Very old, well-healed, matured 
inguinal herniorrhaphy scars on both the right and left were 
noted, and there was a second scar on the left.  The inguinal 
ligament was well-healed and consistent with the history of 
surgery.  No abnormality of the testicles, epididymides, 
cord, or penis was found.  No significant paresthesias or 
anesthesia were noted.  The pertinent impression was 
postoperative status left inguinal hernia repair, with normal 
findings except for some postoperative tenderness along the 
scar.  The examiner commented that the veteran's symptoms of 
pain and discomfort were out of proportion to the physical 
findings, which were normal for a postoperative status.

In a February 1999 pre-discharge rating decision, service 
connection was granted for postoperative residuals of left 
hernia repair with nerve damage.  A 10 percent disability 
rating was assigned under 38 C.F.R. § 4.114, Diagnostic Code 
7338 [inguinal hernia].  Service connection was also granted 
for epididymitis; a noncompensable disability rating was 
assigned under 38 C.F.R. § 4.115b, Diagnostic Code 7525.

In June 1999, the veteran underwent an ilioinguinal nerve 
block, receiving an injection of medication into the left 
ilioinguinal nerve area from a private physician.

In a July 1999 RO rating decision, service connection was 
granted for left groin neuralgia with nerve entrapment.  A 10 
percent disability rating was assigned under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8530.  The assigned disability 
rating for postoperative residuals of left hernia repair 
under Diagnostic Code 8530 was decreased to noncompensably 
disabling. 

In November 1999, M.R.C., M.D., a private family practice 
physician, reported that the veteran was under his care for a 
history of multiple medical diagnoses, including left 
inguinal hernia repair resulting in chronic left groin pain 
with nerve entrapment.  Dr. M.R.C. stated, "[The veteran] 
has chronic left groin pain secondary to the above mentioned 
reasons.  Therefore, he has been unable to perform the duties 
for which he was trained during his military stay.  
Specifically, he was trained as a police officer, and because 
of his chronic leg pain, he is unable to perform the duties 
of a police officer.  Please accept this letter as medical 
verification that [the veteran] is a patient of mine and does 
have chronic left groin pain which has severely limited his 
mobility and would prevent him from becoming a civilian 
police officer."

The veteran was afforded a VA examination in February 2000.  
Examination of the inguinal area on the left side revealed a 
healed surgical scar consistent with an inguinal 
herniorrhaphy as described by the veteran.  The testicles 
were symmetrical from right to left and were of normal size 
and shape.  No particular abnormality of the cord structures 
was noted.  The veteran complained of subjective tenderness 
to pressure over the left inguinal area over the scar and to 
any manipulation of the left side of the scrotal contents.  
There was no evidence of a hernia on either side.  The 
impressions were: postoperative status left inguinal hernia 
repair without evidence of recurrence but complaint of pain 
in the groin and scrotum; and epididymitis not found at this 
time.

In the March 2000 rating decision which forms the basis for 
the veteran's appeal, the RO in essence indicated that the 
symptomatology associated with the veteran's left groin 
neuralgia consisted of subjective reports of pain.  The RO 
did not find any exceptional factors which would warrant 
extraschedular consideration.

At a personal hearing before the undersigned Member of the 
Board in October 2001, the veteran testified that he was 
taking the medication which he described as a nerve blocker; 
with the medication, his pain was about 3 on a scale of one 
to ten.  He further stated that he was unable to do much 
heavy lifting or to roughhouse with his children.  He 
testified that he had not been employed since his separation 
from service but had been a full-time college student and he 
had not been hospitalized since separation from service.  

Analysis

Initial matter - VA's duty to notify/assist

The Board has given consideration to the provisions of the 
VCAA.  The VCAA redefines the obligations of VA with respect 
to the duty to assist.  The VCAA also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for the reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations.

With respect to notice, the record demonstrates that the 
veteran has been provided with a Statement of the Case in 
July 2000 informing him of the evidence necessary to 
substantiate his claim and of the criteria needed to be 
satisfied.  The Board concludes that the correspondence sent 
to the veteran informed him of the information and evidence 
needed to substantiate his claim and complied with the VCAA's 
notification requirements.
  
The Board further finds that VA's statutory duty to assist 
has been satisfied.  The Board concludes that there is no 
indication that there are additional records that have not 
been obtained which would be pertinent to the present claim. 
The veteran submitted copies of private medical records.  The 
Board notes that the veteran was afforded VA examinations in 
February 1999 and February 2000.  

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim, including 
presenting testimony at a hearing before the Board in October 
2001.  In that regard, the Board notes that, at the October 
2001 hearing, the veteran and his representative indicated 
that they would try to submit additional medical evidence; 
the record of the hearing was kept open for 60 days for the 
submission of evidence, but none was received.  The Board is 
aware of no additional evidence which may be pertinent to an 
informed decision in this case, and the veteran has not 
pointed to any such evidence.

The Board therefore finds that the RO made all reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claim.  For the reasons discussed above, 
the Board finds that no reasonable possibility exists that 
any other assistance would aid in substantiating the claim 
and the RO met its duty to assist the veteran under the VCAA.  
No further development is required.

Discussion

The veteran's claim for an evaluation in excess of 10 percent 
for left groin neuralgia with nerve entrapment is being 
considered on both a schedular and extraschedular basis.  

At the outset of its discussion, the Board observes that in 
addition to the service-connected left groin neuralgia which 
is the subject of this appeal, service connection has also 
been granted for postoperative residuals of left hernia 
repair (which appears to be the surgical scar) and for 
epidymidis (which appears to involve pain in the scrotal 
area).  For the purposes of this decision, however, the Board 
will ascribe all of the veteran's reported pain to the 
service-connected left groin neuralgia with nerve entrapment.  
Cf. Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

(i.)  Schedular rating

The veteran is in receipt of the maximum schedular rating, 10 
percent, under Diagnostic Code 8530.

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). It has been observed that 
one Diagnostic Code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis and demonstrated 
symptomatology. It has been held that any change in 
Diagnostic Code by a VA adjudicator must be specifically 
explained. 
See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran and his representative have suggested no 
diagnostic code which may be more appropriate than Diagnostic 
Code 8530.  The Board has undertaken to identify another 
diagnostic code which may be more appropriate and more 
beneficial to the veteran, but it has not been successful.  
The veteran's neuralgia of the left groin appears to fit a 
rating under Diagnostic Code 8530, which involves the ilio-
inguinal nerve.  See also 38 C.F.R. § 4.124 (2001).  
Accordingly, since the maximum schedular rating is in effect 
under the most appropriate diagnostic code, the Board will 
move on to evaluation of the veteran's claim of entitlement 
to an increased disability rating on an extraschedular basis.  

(ii.)  Extraschedular consideration

The Court has held that the question of an extraschedular 
rating is a component of an appellant's claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 157 
(1996).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
In the July 2000 Statement of the Case, the RO specifically 
considered whether extraschedular rating under 38 C.F.R. § 
3.321(b) should be assigned.  The RO concluded that this case 
did not present such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating standards.

For reasons which will be expressed immediately below, the 
Board concludes that the evidence of record fails to show 
that the veteran's disability, which has been  characterized 
as left groin neuralgia with nerve entrapment, is in any way 
exceptional or unusual.  

The Board initially observes that the veteran has not been 
hospitalized for his service-connected disability since the 
in-service surgery.  There is also no evidence  
of an unusual clinical picture.  Indeed, VA examinations in 
February 1999 and February 2000 failed to find any objective 
basis for the veteran's continuing complaints of left 
groin/inguinal area pain.  Moreover, in July 1998, 
approximately two months after hernia repair surgery, a 
service department physician reported that there were no 
objective findings to account for the veteran's subjective 
complaints of pain.  Neither VA nor private physicians have 
reported any objective clinical findings which would 
reasonably be expected to produce recurrent episodes of pain.  
The Board further observes that the service medical records 
reported that care was taken during surgery to avoid any 
damage or compromise to the ilioinguinal nerve.
The disability picture presented in this case is thus one of 
continuing subjective complaints of inguinal pain, without 
any associated clinical findings.  

In short, the medical evidence demonstrates that the 
veteran's service-connected disability is manifested by 
complaints of pain, which according to the veteran and his 
private physician limit his ability to work as a police 
officer.  The outcome of this case thus hinges on whether the 
service-connected disability markedly interferes with the 
veteran's employment.

The evidence of record contains indications that the 
veteran's self-reports of pain are out of proportion to the 
objective clinical findings.  This was the conclusion of the 
VA examiner in February 1999.  The February 2000 examination 
report similarly noted complaints of pain on the part of the 
veteran without any objective findings.  The Board further 
notes the July and August 1999 reports in the veteran's 
service medical records, which similarly indicated that there 
was no reason why the veteran was experiencing pain.  

The Board has of course taken in account the November 1999 
report of the veteran's private physician, which is to the 
effect that the veteran's pain prevents him from working as a 
police officer.  That report appears to be based on the 
veteran's own reports of pain, since no other basis for the 
examiner's conclusion was stated.  
It is now well established that a medical diagnosis is only 
as credible as the history on which it is based.  See Reonal 
v. Brown, 5 Vet. App. 458, 460 (1993); see also Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [a diagnosis "can be no 
better than the facts alleged by the appellant"].  The Board 
places little weight of probative value on the conclusion of 
the veteran's physician. 

Boiled down to its essence, the only evidence of an 
exceptional or unusual disability picture stems from the 
veteran's own report of pain.  Although the Board has taken 
the veteran's hearing testimony and other statements into 
consideration, it places relatively little weight upon them.  
Self interest may play a role in his statements. See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [interest 
may affect the credibility of testimony]; cf. Pond v. West, 
12 Vet. App. 341, 346 (1999).

A disability picture primarily characterized by what appears 
to be exaggerated subjective complaints of pain not confirmed 
by objective clinical findings cannot, in the Board's view, 
be characterized as exceptional or unusual.  Although the 
Board does not doubt that the veteran experiences some pain 
associated with his service-connected left groin neuralgia, 
such is contemplated in the assigned schedular rating.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired]. 

In summary, the Board finds that the evidence does not show 
that the veteran's service-connected left groin neuralgia 
causes marked interference with employment or result in 
frequent periods of hospitalization so as to render 
impractical the application of the regular schedular 
standards. There is no other evidence, clinically or 
otherwise, which demonstrates or even suggests anything 
exceptional or unusual about either of the veteran's service-
connected disability which is not contemplated in the 
criteria in the VA Schedule for Rating Disabilities.  
Accordingly, the Board determines that the assignment of an 
extraschedular rating pursuant to 38 C.F.R. 3.321(b)(1) 
(2001) is not warranted for the service-connected left groin 
neuralgia with nerve entrapment.  The benefit sought on 
appeal is accordingly denied.


ORDER

Entitlement to an increased evaluation for left groin 
neuralgia with nerve entrapment secondary to postoperative 
left inguinal hernia repair, on a schedular or extraschedular 
basis, is denied.


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

